DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 03/10/22, has been entered. 

3.  Claims 1-3, 5-7, 31-32, 38, 42-44, 52, 56, 70, 72, 77-78, and 80-92 are pending. Claims 4, 8-30, 33-37, 39-41, 45-51, 53-55, 57-69, 71, 73-76, and 79 are cancelled.  Claims 1-3, 5, 7, 31-32, 38, 42-44, 52, 70, 72, and 78 are amended.  Claims 82-92 are newly added.

4. In the interest of compact prosecution and overall clarity, it is noted that:
The convoluted dependency of the claims is awkward and difficult to discern, as evidenced by the multiple objections for duplicate claims (see below). Therefore, Applicant is invited to correct the dependency to ensure their claims accurately reflect their invention(s). 
Newly added claim 82 is described as drawn to “exemplary chimer peptides” but it is unclear which of the multiple, distinct motifs (i.e. NPX1T) these additional 26 sequences contain, as compared to Remarks that clearly describe newly amended claim 1 now contains only sequences having the NPKT motif (i.e. have sufficient structural similarity). 
Sequences are structurally distinct chemical compounds and are unrelated to one another and are thus deemed to normally constitute independent and distinct inventions. Thus, absent evidence to the contrary (e.g. see newly added claim 82), each sequence is presumed to represent an independent and distinct invention. However, Applicant may petition pursuant to 37 CFR 1.181 for examination of additional sequences by providing evidence that the different sequences do not cover independent and distinct inventions.
Remarks (see page 8) state newly added claims 88-92 depend from newly added claim 82; but, as written, they depend from claim 72.

5.  Newly submitted claims 82-86 are directed to inventions that is/are independent or distinct from the invention originally claimed for the following reasons:  MPEP 2434 states that sequences for different proteins/nucleic acids are structurally distinct chemical compounds and are thus unrelated to one another, and accordingly, sequences are deemed to constitute independent and distinct inventions within the meaning of 35 U.S.C. 121.  In the instant case, although each set of sequences may share a common motif within the newly added claims, they do not share a common motif among the other sequence sets (see Remarks, page 8).  Thus, absent evidence to the contrary, each sequence (or in the instant case, each set of patentably indistinct sequences) is presumed to represent an independent and distinct invention, subject to a restriction requirement pursuant to 35 U.S.C. 121 and 37 CFR 1.141.  Applicants may petition pursuant to 37 CFR 1.181 for examination of additional sequences by providing evidence that the different sequences do not cover independent and distinct inventions.  However, since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 82-86 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

6. Claims 1-3, 5-7, 31-32, 38, 42-44, 52, 56, 70, 72, 77-78, 80-81 and 87-92 are under examination.

Information Disclosure Statement
7.  The information disclosure statement (IDS) submitted on 03/10/22 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Withdrawal of Objections/Rejections
8.  The following are withdrawn from the Office Action, filed 12/10/21:
The objection(s) to claims 38, and 42-44, found on page 4 at paragraphs 9 and 10, is/are withdrawn in light of Applicant’s amendments thereto (however see maintained objections for 44 and 52, below).

The rejection of claims 1-7, 31-32, 38, 42-44, 52, and 80-81 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite, found on page 4 at paragraph 12, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 70 and 71 on the basis that each contains an improper Markush grouping of alternatives, found on page 6 at paragraph 13, is withdrawn in light of Applicant’s persuasive argument that all sequences share the NPX1T motif, wherein X1 is K yielding a sharp turn in the primary amino acid sequence (see Remarks, page 8). 
Maintained Claim Objections
9. Claims 44 and 52 are objected to under 37 CFR 1.75 as being substantial
duplicates of each other and/or of claim 42. When two or more claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim; see MPEP § 608.01(m). In each case, the positively recited step is the same (i.e. administer the polypeptide of claim 1, 70 or 77) with only the preambles varying; however, as written, each preamble does not appear to limit the scope of the claim; see MPEP 2111.02 and thus the claims are substantial duplicates.

New Claim Objections
10. Claim 1 is objected to because of the following informalities:  missing punctuation.  Newly amended claim 1 recites a list of sequence identifiers, wherein there appears to be a comma missing between “112” and “117” in line 3. Appropriate correction is required.

11. Claim 3 is objected to because of the following informalities:  extra words.  Newly amended claim 3 recites “...that are orientated can be head to tail...” in line 3, wherein “can be” appear to be superfluous.  Appropriate correction is required.

12. Claim 87 is objected to because of the following informalities:  extra words.  Newly added claim 87 recites “...that are orientated can be head to tail...” in line 3, wherein “can be” appear to be superfluous.  Appropriate correction is required.

13. Claim 87 is objected to because of the following informalities:  non-elected inventions.  Newly added claim 87 recites “...any one of claims ... 83-86; however, claims 83-86 have been withdrawn as directed to a non-elected invention (see above).  Appropriate correction is required.

14. Claim 78 is objected to under 37 CFR 1.75 as being a substantial
duplicate of claim 2. When two or more claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim; see MPEP § 608.01(m). 

15. Claim 91 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 38. When two or more claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim; see MPEP § 608.01(m). 

Maintained Rejection: Claim Rejections - 35 USC § 102
16.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

17.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



18.  Claims 1-3, 5-7, 31-32, 38, 42, 44, 52, 70, 77-78, 80-81 and 87 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodman et al. 2015 (US 8,999,291).
Goodman teaches isolated and recombinant polypeptides comprising 100% sequence identity matches to SEQ ID NO: 13 and 17 (e.g. see alignments below; meeting limitations found in instant claims 1, 3, 6, 70, and 77). 
SEQ ID NO: 13:

    PNG
    media_image1.png
    156
    737
    media_image1.png
    Greyscale


SEQ ID NO: 17:

    PNG
    media_image2.png
    101
    732
    media_image2.png
    Greyscale



Goodman teaches the use of linkers (e.g. column 10, lines 14-30; meeting limitations found in instant claims 2, 5 and 78) and labels (e.g. column 11, lines 20-23; meeting limitations found in instant claim 7). Goodman teaches compositions comprising a carrier and one or more of the recombinant polypeptides, along with adjuvants, antimicrobials, and other active agents (e.g. column 11, lines 24-35; meeting limitations found in instant claims 31, 32, and 81). Goodman teaches compositions may also comprise stabilizers and/or preservatives (e.g. columns 63-64; meeting limitations found in instant claim 80). Goodman teaches methods for inhibiting, preventing or breaking down a biofilm in a subject by administering to the subject an effective amount of an interfering agent, wherein the interfering agent is a polypeptide of the invention including SEQ ID NOs 1-340 (e.g. column 37, lines 35-55; meeting limitations found in instant claims 42, 44, and 52). Goodman teaches microbial infections and diseases may be treated by these methods (e.g. column 39, lines 15-30; meeting limitations found in instant claim 44). Goodman teaches the compositions may be used to inhibit biofilms on surfaces of solid phase materials including surgical equipment (e.g. column 66, lines 64 to column 67, line 5; and column 67, lines 45-50; meeting limitations found in instant claim 38).  
	With regards to the limitation of wherein the recombinant polypeptide comprises two isolated conformational tip domains of the DNABII polypeptide that can be orientated head to tail or tail to head, in claims 3 and 87, it is noted that this limitation does not add a structural requirement because it encompasses all possible orientations.
Accordingly, Goodman anticipates the invention as claimed.


Applicant’s Arguments
19. Applicant argues:
As amended, the claims clearly describe chimeric polypeptides comprising two or more specified fragments that are each about 20 amino acids in length, whereas the peptides of Goodman are either much smaller or much larger 
With respect to SEQ ID NO: 17, this polypeptide is a synthetic polypeptide having the sequence which is not disclosed in Goodman. 
Goodman also does not disclose chimers comprising two or more of the defined polypeptides or their use. 

Response to Arguments
20.  Applicant’s arguments have been fully considered but are not persuasive.
With regards to argument A, and in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., chimeric polypeptides comprising fragments that are each about 20 amino acids in length) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, as discussed in the interview, this argument is not persuasive since there is nothing in the independent claims that limit the claimed recombinant polypeptide to fragments of only 20 amino acids in length because of the open-ended transitional phrase comprising. 
With regards to argument B, the Office disagrees and again notes the 100% sequence similarity:

    PNG
    media_image3.png
    465
    733
    media_image3.png
    Greyscale

Therefore, this argument is not persuasive because it is not an accurate reflection of the teachings of the prior art since Goodman does teach the same sequence of amino acids. 
	With regards to argument C, the Office again disagrees and notes (columns 5-6): 

    PNG
    media_image4.png
    102
    365
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    495
    465
    media_image5.png
    Greyscale

AND column 37:

    PNG
    media_image6.png
    337
    477
    media_image6.png
    Greyscale


Therefore, this argument is not persuasive because Goodman teach use of sequences matching those claimed and useful for the same purpose(s) as is claimed.
	Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.


Maintained Rejection: Double Patenting
21. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
18. A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

22. The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

23. Claims 42, 44, and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No 8,999,291. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to substantially the same positively recited step (i.e. administering) using substantially the same polypeptides.
For example, instant claims are drawn to methods for disrupting a biofilm comprising administering a polypeptide comprising two domains having the NPKT motif.
Similarly, patented claims are drawn to methods for breaking down (i.e. disrupting) a biofilm comprising administering polypeptides defined to have the same NPKT motif (see alignments above, and patented claim 1, part (d)).
Therefore, the patented claims are a species of the instant claims’ broader genus and thereby anticipate the instant claims; see MPEP 2131.02.

Applicant’s Arguments and Response to Arguments
24. Applicant made identical arguments as above for the 102 rejection (see Remarks, pages 11 and 12). Thus, for the same reasons as articulated above, these arguments are not persuasive (see paragraph 20, above). Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.


Allowable Subject Matter
25.  Claims 43, 56, 72, 88, and 91 are allowed.

26. Claims 89, 90 and 92 are objected to under 37 CFR 1.75 as being substantial
duplicates of each other and/or of claim 43. When two or more claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim; see MPEP § 608.01(m). In each case, the positively recited step is the same (i.e. administer the claimed polypeptide) with only the preambles varying; however, as written, each preamble does not appear to limit the scope of the claim; see MPEP 2111.02 and thus the claims are substantial duplicates.
Conclusion
27. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

28. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

29.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

30.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
April 27, 2022